Citation Nr: 1728711	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  15-43 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral upper extremity neuropathy (claimed as neuropathy/nerve damage in the hands, arms, and elbows).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the RO in Boston, Massachusetts.  Jurisdiction over this case is currently with the RO in St. Petersburg, Florida.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The issues of entitlement to service connection for bilateral upper extremity neuropathy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.	The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.	The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.	The Veteran's current bilateral hearing loss is etiologically related to exposure to acoustic trauma in service.
4.	The Veteran is currently diagnosed with tinnitus.

5.	The Veteran's current tinnitus is etiologically related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.	Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants service connection for bilateral sensorineural hearing loss and tinnitus and remands the issues of entitlement to service connection for bilateral upper extremity neuropathy and a TDIU, no further discussion of VA's duties to notify and to assist is necessary.




Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus which are "chronic diseases" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeal for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran asserts that the currently diagnosed bilateral sensorineural hearing loss is due to in-service noise exposure while performing the duties of a motor vehicle mechanic and from weapons ammunition fire.  A March 2015 private audiometric examination report (dated January 2015) reflects the Veteran reported in-service noise exposure from gas engines, diesel engines, air compression power tools, and mortar and artillery fire.

At the outset, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria under 38 C.F.R. § 3.385.  The March 2015 private audiometric examination report reflects pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
60
60
LEFT
20
15
30
75
75

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 96 percent in the right ear and 100 percent in the left ear.  There is no indication that the audiometric examination results are unreliable or otherwise inadequate.  The March 2015 private audiometric examination report shows the Veteran was diagnosed with bilateral sensorineural hearing loss.

The Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The DD Form 214, as noted in the October 2015 Statement of the Case (SOC), reflects the Veteran served as a motor vehicle mechanic.  As discussed above, the Veteran asserts exposure to in-service acoustic trauma from engine noise, power tools, and mortar and artillery fire.  Additionally, in the October 2015 SOC, the RO acknowledged and recognized the in-service noise exposure while performing duties as a motor vehicle mechanic.  Excessive noise exposure is also consistent with the circumstances, conditions and hazards of service as a motor vehicle mechanic.  Based on this evidence, the Board finds that in-service acoustic trauma is established.  

Next, the Board finds that the evidence is at least in relative equipoise on the question of whether the current bilateral sensorineural hearing loss is related to the loud noise exposure in active service.  Service treatment records reflect no complaints or diagnosis of hearing loss, and the Veteran's hearing was clinically within normal limits at service separation; however, the July 1974 service entrance examination and May 1978 service separation examination reflect that decibel levels shifted upwards in both ears during the four years the Veteran was in active service, even though hearing was measured to be within normal limits at service separation.  For example, the July 1974 audiometric examination performed prior to the Veteran's induction into service reflected pure tone thresholds of 5 dB and 10 dB in the right and left ears, respectively, at 2000 Hz; however, the May 1978 service separation examination reflects pure tone thresholds of 20 dB in both the right and left ears at 2000 Hz.  The May 1978 Report of Medical Examination also shows the service examiner indicated a finding of abnormal ear drums noted as a perforated left ear drum. 

Additionally, the March 2015 private examination report discussed above contains the private examiner's opinion that it is more likely than not that exposure to acoustic trauma during military service resulted in the Veteran's bilateral hearing loss.  The March 2015 private examiner noted that since service separation, the Veteran worked at a boat yard, a paper mill, and as a truck driver, and that the Veteran wore ear protection when required.

The Veteran was provided with a VA audiometric examination in September 2015.  The September 2015 VA examination report reflects that pure tone test results were unreliable and, thus, were not reported.  Although the September 2015 VA examiner was unable to obtain reliable pure tone measurements, speech discrimination scores using the Maryland CNC Test revealed speech discrimination of 96 percent in the right ear and 93 percent in the left ear.  Although the September 2015 VA examination report reflects a diagnosis of normal hearing bilaterally, the VA examiner stated, "[t]his template would not allow me to release without selecting a hearing loss diagnosis - so I selected "normal hearing" in order to release the exam."  

Although the September 2015 VA examiner acknowledged being unable to obtain reliable pure tone threshold measurements, the examiner nonetheless purported to opine that the Veteran's bilateral hearing loss is less likely than not the result of military service, despite the upwards shift in pure tone thresholds documented during service, relying on the assumption that the Veteran's hearing was within normal limits at service separation.  Additionally, the VA examiner indicated that the flat audiogram pattern documented at service separation did not indicate noise-induced hearing loss; however, the VA examiner did not address whether the upwards shift in decibel levels reflected in the July 1974 and May 1978 service examinations may have indicated the onset of the Veteran's hearing loss, the significance of the ruptured left ear drum found during the May 1978 service separation examination, or the March 2015 private audiometric examination report and the private examiner's opinion contained therein.  The VA examiner also did not offer any opinion as to the cause of the Veteran's current bilateral sensorineural hearing loss, to include the result of any post-service noise exposure.

Given that pure tone testing results during the September 2015 VA examination were not reported, coupled with the invalid diagnosis of normal bilateral hearing indicated on the VA examination report, the Board finds that the September 2015 VA examination report is of no probative value.  Moreover, the September 2015 VA examiner provided the purported opinion that the Veteran's bilateral hearing loss is less likely than not the result of active service, even though the VA examiner was unable to obtain reliable pure tone test results to render a valid diagnosis.  For these reasons, the Board finds that the September 2015 VA examiner's attempted opinion is outweighed by the March 2015 private examiner's opinion that the Veteran's bilateral hearing loss is more likely than not caused by exposure to acoustic trauma during military service.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Service Connection for Tinnitus

The Veteran generally contends that a current tinnitus disability is the result of exposure to acoustic trauma during military service.  A June 2017 statement from the Veteran's representative conveys in-service acoustic trauma from engine noise and weapons fire, and the March 2015 private audiometric examination report discussed above reflects the Veteran reported in-service noise exposure from gas engines, diesel engines, air compression power tools, and mortar and artillery fire.

Initially, the Board finds that the Veteran has a current tinnitus disability.  The March 2015 private examination report reflects the Veteran was diagnosed with tinnitus.  Additionally, the Veteran is competent to report that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

On the other hand, the September 2015 VA audiometric examination report indicates the Veteran denied recurrent tinnitus, which is contrary to the claim for service connection, as well as contrary to the Veteran's assertions contained in various documents such as an October 2015 Notice of Disagreement and November 2015 VA Form 9.  Additionally, the September 2015 VA examiner did not address the Veteran's prior diagnosis for tinnitus contained in the March 2015 private examination report, and did not provide any further responses or remarks regarding the tinnitus disability on the September 2015 VA examination report.  In light of the foregoing and the fact that the September 2015 VA examiner was also unable to obtain reliable pure tone test results and render a valid diagnosis for hearing loss as discussed above, the Board finds that the September 2015 VA examination report is of no probative value as to the question of whether the Veteran has a current tinnitus disability, and is outweighed by the March 2015 private examination report and the Veteran's credible reports of a current tinnitus disability.

As discussed above, the Board finds that the Veteran was exposed to acoustic trauma during military service.  The Veteran reported excessive noise exposure from vehicle engines, power tools, and other mechanical repair equipment, which is consistent with the circumstances, conditions, and hazards of service as a motor vehicle mechanic.

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's tinnitus is the result of in-service exposure to acoustic trauma.  The March 2015 private examination report reflects the Veteran's medical history is positive for tinnitus thought to be due to intense noise exposure during military service.  Upon examination of the Veteran and rendering a diagnosis of tinnitus and severe high frequency hearing loss in both ears, the March 2015 private examiner opined that it is more likely than not that exposure to acoustic trauma during military service resulted in the Veteran's current hearing loss and tinnitus.  The March 2015 private examiner described the reported in-service noise exposure from vehicle engines and air compression power tools as "hazardous," resulting in the current bilateral hearing loss and tinnitus.  Additionally, the March 2015 private examiner noted that the Veteran used required ear protection in his post-service occupations working in a boat yard, paper mill, and then as a truck driver.  As the September 2015 VA examiner did not render a diagnosis for tinnitus, there is no other competent medical opinion of record regarding the etiology of the Veteran's current tinnitus disability.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As service connection has been granted on 

a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. 
§ 7104.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Service Connection for Bilateral Upper Extremity Neuropathy and TDIU

VCAA Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In December 2014, the Veteran filed an informal claim for VA disability benefits for unspecified disabilities.  In response to the informal claim, the RO sent the Veteran a letter in February 2015 that contained information regarding the need to file a formal claim for VA disability compensation and general information pertaining to the evidence needed to substantiate such claims; however, the record reflects the February 2015 notice was returned by the U.S. Postal Service as undeliverable.  It is unclear from the record whether the February 2015 letter was mailed to the Veteran at another address or delivered to the Veteran by other means.

Subsequently, in March 2015, the Veteran filed a formal claim for VA disability compensation via VA Form 21-526EZ, asserting service connection for bilateral hearing loss, tinnitus, and bilateral upper extremity neuropathy (claimed as neuropathy/nerve damage in the bilateral hands, arms, and elbows).  The Veteran also submitted a March 2015 statement with the formal claim for service connection that the RO construed as a TDIU claim.  The September 2015 rating decision on appeal, in pertinent part, denied service connection for bilateral upper extremity neuropathy and a TDIU; however, the Veteran was not provided a VCAA notice of the requirements to substantiate a claim for service connection and a TDIU prior to the September 2015 rating decision.  As such, a remand is required for the Veteran to be provided with adequate VCAA notice prior to adjudication.

Outstanding VA Treatment Records & Private Medical Records

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues of service connection for bilateral upper extremity neuropathy and entitlement to a TDIU.  Specifically, VA has an outstanding duty to assist the Veteran to obtain evidence that is potentially relevant to the issues on appeal.

In the March 2015 claim, the Veteran indicated receiving treatment from VA medical facilities in St. Augustine, Florida, and in Gainesville, Florida, in September and October 2014.  In the March 2015 statement submitted with the claim, the Veteran asserted experiencing pain in the bilateral hands starting approximately two years ago.  Nonetheless, only select VA treatment records from November 2013, April 2014, July 2014, and December 2014 have been associated with the record.  Additionally, the limited VA treatment records that have been associated with the record do not appear to reflect consecutive treatment records and are incomplete.  For example, a July 2014 VA treatment record reflects the Veteran presented for a follow up appointment due to continued complaints of left hand pain following surgery for a tarsal tunnel release in April.  The July 2014 VA treatment record reflects the visit was a follow up from a prior December 2013 visit with the same VA provider; however this December 2013 VA treatment record is not associated with the electronic file.  

The limited VA treatment records also indicate the Veteran receives medical treatment from one or more private provider(s).  It does not appear that the Veteran was asked to provide any relevant private treatment records or that information regarding such private provider(s) was solicited from the Veteran so that private treatment records could be obtained on the Veteran's behalf.

VA Examination

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

In the March 2015 statement discussed above, the Veteran asserts being diagnosed with nerve damage in both hands approximately two years ago, and that the diagnosing doctor attributed the nerve damage to military service, including as due to frequent crawling during active duty.  The Veteran was not afforded a VA examination in connection with the claim for service connection for bilateral upper extremity neuropathy.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand is required in order to obtain a VA examination with opinion addressing the etiology of any nerve disabilities in the bilateral upper extremities.

Accordingly, the issues of service connection for bilateral upper extremity neuropathy and entitlement to a TDIU are REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.

1.  Associate with the record any VA treatment records pertaining to neuropathy and/or nerve damage in either the left and/or right hand(s), arm(s), and elbow(s), including, but not limited to, VA treatment records from the VA Medical Center in Gainesville, Florida, and the VA Community Based Outpatient Clinic in St. Augustine, Florida.

2.	Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses service connection for bilateral upper extremity neuropathy and a claim for a TDIU, and take any additional development as deemed necessary including the relevant work history and income information requested in a claim for individual unemployability (VA Form 21-8940).

3.	Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all private health care providers who have treated him for neuropathy and/or nerve damage in either the left and/or right hand(s), arm(s), and elbow(s).

The RO should ask the Veteran to provide copies of any private treatment records he has received with regard to treatment for neuropathy and/or nerve damage in either the left and/or right hand(s), arm(s), and elbow(s), or the 

appropriate authorizations so the RO can obtain these records on the Veteran's behalf.  The RO should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the electronic record.  All reasonable attempts should be made to obtain these records.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. §3.159(e) (2016).

4.	 Schedule the appropriate VA examination in order to assess the Veteran's neuropathy and/or nerve damage in the bilateral upper extremities.  The VA examiner should diagnose all peripheral nerve disorders in the bilateral upper extremities and then provide the below opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

a)	Does the Veteran have a current diagnosis for neuropathy and/or nerve damage in either the left and/or right hand(s), arm(s), and/or elbow(s)?

If the Veteran does not have a diagnosed neuropathy or nerve damage disability, the VA examiner should so state.


b)	If the Veteran does have a current diagnosis for neuropathy and/or nerve damage in either or both of the upper extremities, is it at least as likely as not (i.e., probability of 50 percent or more) that the neuropathy and/or nerve damage had its onset during active service or is otherwise etiologically related to service, including as a result of frequent crawling during active service?

c)	If the Veteran does have a current diagnosis for neuropathy and/or nerve damage in either or both of the upper extremities that is related to military service, describe the Veteran's occupational impairments and limitations resulting from the neuropathy and/or nerve damage.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.	Thereafter, readjudicate the issues of service connection for bilateral upper extremity neuropathy and TDIU.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


